In an action for divorce, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County, dated June 25, 1971, as granted plaintiff (a) temporary alimony and support for the parties’ four children in the amount of $350 per week, (b) exclusive occupancy of the marital residence, (e) use of an automobile and (d) $3,500 for counsel fees, with leave to apply to the trial court for an additional allowance of counsel fees. Order modified by reducing the amount awarded for temporary alimony and support from $350 to $200 and by reducing the amount awarded for counsel fees from $3,500 to $2,500, with leave to plaintiff to apply to the trial court *857for an additional allowance of counsel fees. As so modified, order affirmed insofar as appealed from, without costs. In our opinion the temporary monetary awards were excessive to the extent indicated herein. However, in general, the best remedy for a party claiming to be aggrieved by a direction for payment of temporary alimony and support and counsel fees is a speedy trial (Leonard v. Leonard, 1 A D 2d 981; Bernstein v. Bernstein, 36 A D 2d 620). Neither Special Term’s award of temporary alimony and support nor our modification, however, should have any effect upon the Trial Judge in his determination as to whether permanent alimony and support should be awarded, and as to the amount thereof if awarded. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.